Title: To Thomas Jefferson from Callender Irvine, 17 October 1807
From: Irvine, Callender
To: Jefferson, Thomas


                        
                            Sir,
                            Philadelphia. October 17th. 1807.
                        
                        A report that, Col. Patton is, or, will be appointed to the Office of Postmaster General, lately vacated by the
                            resignation of Mr. Granger is now in circulation here. What foundation there is for the report I know not; but, if such a
                            change is contemplated, a desire to become the successor of Col. Patton as, Postmaster of this City, is one object with me
                            in addressing you at this time.    For the manner in which I have perform’d the duties of the Office, you did me the honour
                            of confering on me, may I be permitted to refer you to the head of the department under wh I actg. If, Sir, on such
                            reference it shall appear that, I have discharged these duties faithfully & to the satisfaction of the Secty. of
                            War, it will afford at least presumptive evidence, that I would not abuse any further confidence you might think proper to
                            repose in me.    I am induced, to make this application, because, the salary I am in the reciept of does not enable me to
                            afford that aid to the family of my late Father wh. your friendly consideration in bestowing the Office, seemed to
                            contemplate—That marked friendship may now incline me to take a liberty in wh. I am not warranted. I could readily obtain,
                            if considered requisite, the recommendation, of those whose opinions I have already had an assurance you think well of;
                            but, as an Officer, I, with deference, consider that the opinion of those, under whom I have served, would have more
                            weight.
                        Should I continue in the Office I now hold, I intend Sir, if it meets your approbation, to petition Congress
                            to increase the salary of it. I am not an advocate for overgrown salaries, but concieve the compensation should be
                            regulated by the responsibility of the Office & the duties to be performed—The Office I have is assuredly one of
                            the first responsibility, the salary annexed to it exceeding very little, what is often given to a Merchants Clerk. I
                            should not consider fifteen hundred dollars an adequate compensation for the Supt. of Stores, was he permitted to choose
                            his place of residence.    It is true I held a small appointment given me by the Secty. of the Navy, as, I was inform’d, by
                            your desire, but, in any event that would render it necessary to increase the present Military Establishment, I would be
                            compelled to resign this.    It is contemplated by my instructions as Supt. of military Stores, that I should, once in every
                            year, at the least, visit the principal deposits of public property, & report its true state to the Secty. of War.
                            The public interest requires this, but, it is impossible to accomplish it, with a salary of 1,500 drs. a year, &
                            there is no law authorizing the appropriation of a further sum.    I have deemed it proper to assign the reason, why I
                            consider an increase of salary proper. Before I transmit any petition, I will notify you of my intention to do so, through
                            the Secretary of War, for unless the measure meets your decided approbation, I will certainly give up all idea of it.
                        I have already, Sir, trespassed too much on your time, occupied as you must now be with matters of the most
                            serious importance to the Union—I pray you to excuse it, & to impute the liberty I have taken in addressing you to a
                            recollection of that friendship, wh. I well know subsisted between yourself & my late Father, & wh. you
                            have given a convincing proof did not terminate on your part, with his dissolution.
                        I have the honor to be, Sir, with the most perfect respect & Esteem, Your Obliged & Obedt.
                            Servt.
                        
                            Callender Irvine
                            
                        
                    